DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is indefinite because it is unclear if the cited impurities are claim limitations, or are examples of impurities that could be extracted. For the sake of examining the claim, the latter interpretation will be used.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kadam, et al (PGPub 2014/0243540) and Bondioli, et al (Bioresource Technology, 114, 567-572, 2012) and evidenced by Halim, et al (Biotechnology Advances, 30, 709-732, Clean Technology Environmental Policy, 19, 637-668, 2017). Prior to discussing the rejections under Kadam and Bondioli, it should be noted that Halim and Dickinson are review papers that provides great insight into the knowledge and skills of the ordinary artisan. At bare minimum, it can be assumed that the ordinary artisan is well versed in the science and principles outlined in these review papers.
Kadam teaches methods of extracting oils from algae. See paragraph [0002]. Kadam extracts the oils from a dried algal source, and a polar solvent. See paragraph [0011]. Kadam indicates that the polar solvent can include ethanol. See paragraph [0020]. Kadam characterizes the lipids by trans-esterifying them. See paragraph [0050]. Although Kadam only uses esterification for characterization purposes, Kadam notes that algal oils can be used for biodiesel, which is an esterified fatty acid. Additionally, as noted in the review of Halim, the [trans]esterification of algal fatty acids is routine in the art. See page 710, left column, first paragraph. Kadam does not teach contacting the crude algal oil/esterified oil with a silica gel.
Bondioli provides for a different method of oil extract from algae. In Bondioli’s method, lipids and esters are extracted by disrupting the cell walls with chloroform and methanol, and the supernatant is collected, wherein the supernatant comprises lipids, esters, and other assorted cellular debris. See page 568, “Crude lipid extraction” section. Following extraction of the lipids, Bandioli subjects the crude extract to non-polar solvents, like hexane, and silica gel. See page 569, left column [entire]. Bandioli’s method appears to provide for efficient separation of the various lipid, fatty acid, and ester components of algae. See page 570, Table 1.

Similarly, Dickinson provides details on the extraction of algal oils, their transesterification, and resulting purification. See page 638, Figure 1.
With respect to claim 1, based upon the cited prior art, especially when considering the level and skill and knowledge of the ordinary artisan, the claimed method steps are obvious.
With respect to claim 2, Halim notes that drying steps are routine in the art. However, Kadam notes that the algae can be dried to 2.6% moisture content. See paragraph [0033].

With respect to claims 5 and 6, Kadam indicates that members of the genus Nannochloropisis, including N. salina are usable in the method. See paragraphs [0027] [0028]. There is nothing in the Kadam reference to suggest that the cell walls have been disrupted, suggesting they are intact.
With respect to claim 7, Kadam teaches that the dried algal biomass is mixed with 200 proof (100%) ethanol, at 80-82ºC, for 3 hours. See paragraph [0047]. With respect to the ethanol concentration and the temperature, these levels are exceptionally close to the claimed levels and are considered obvious. See MPEP 2144.04(I). While it is noted that Kadam teaches an extraction for 1-4 hours (see paragraph [0038]), instead of the claimed 30 minutes, this level would be well within the skills of the ordinary artisan to optimize. See MPEP 2144.04(II).
With respect to claim 8, Kadam removes ethanol by evaporation (high-vacuum distillation). See paragraph [0047].
With respect to claims 9 and 19, although the prior art suggests base catalyzed transesterification, Dickinson notes that sulfuric acid catalyzed transesterification is a reasonable alternative. See page 660, left column, middle paragraph; page 661, Table 14. Since transesterification is a routinely used step, and acid catalyzed methods of transesterification are well documented, it would be well-within the ordinary artisan’s skills and knowledge to optimize an acid catalyzed transesterification reaction.
With respect to claims 10, 15 and 17, although Bandioli does not teach the claimed ratio, the extraction of polar and non-polar constituents of a mixture is routine in 
With respect to claims 11 and 16, since Bandioli does not note impurities, the time of exposure must have been sufficient.
With respect to claims 12 and 18, Bandioli appears to teach the claimed ratio. See page 569, left column.
With respect to claim 13, since silica gel is a reusable resource, it would be obvious to the ordinary artisan to recycle any materials that are known to be recyclable.
With respect to claim 14, although the prior art does not appear to teach the claimed esters, the prior art teaches the same algae, and indicates that transesterification is routinely used in the art. As such, there would be an expectation that the claimed esters would certainly be present in the method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651